EXHIBIT 10.1

 

GERON CORPORATION

DIRECTORS’ MARKET value STOCK PURCHASE PLAN

ADOPTED BY THE BOARD OF DIRECTORS EFFECTIVE OCTOBER 1, 2018

Article 1

GENERAL

1.1The purpose of this Plan is to provide a means by which Directors may
purchase shares of Common Stock from the Company with cash compensation payable
under the Compensation Policy.  Capitalized terms set forth herein are defined
at the end of this Plan.

1.2The Plan is intended to qualify for the limited exemption from stockholder
approval pursuant to Nasdaq Listing Rule 5635(c)(2), as a plan that merely
provides a convenient way to purchase shares from the Company at market value.

1.3The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

Article 2

COMMON STOCK SUBJECT TO THE PLAN

2.1Share Reserve.  The total number of shares of Common Stock reserved and
available for issuance under the Plan is 1,000,000 shares of Common Stock (the
“Share Reserve”). Any shares of Common Stock issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
purchased by the Company on the open market. In the event of a Capitalization
Adjustment, the Board will appropriately and proportionately adjust the Share
Reserve, as approved by the Board in its sole discretion.

2.2Securities Law Compliance.  No Common Stock may be issued under the Plan
unless the shares of Common Stock are covered by an effective registration
statement pursuant to the Securities Act and the Plan is in material compliance
with all applicable federal, state, foreign and other securities and other laws
applicable to the Plan. If on any purchase date, the shares of Common Stock are
not so registered or the Plan is not in such compliance, no purchases shall be
consummated on such purchase date, and all compensation that would have
otherwise been used to purchase shares of Common Stock under the Plan shall be
distributed to each Director, as applicable, without interest, as soon as
administratively practicable, unless otherwise agreed to between the Director
and the Company.

Article 3  

participation

3.1Share Purchases.  To the extent permitted by the Compensation Policy, the
cash compensation payable to a Director who has properly elected to receive such
cash compensation instead in the form of shares of Common Stock shall be used to
purchase shares of Common Stock under the Plan on the date that such cash
compensation is payable to the Director under the Compensation Policy.  On such
date, the Company shall apply the amount of such cash compensation to the
purchase of shares of Common Stock, subject to the limitations and other terms
of the Plan.  The purchase price of each share of Common Stock acquired pursuant
to the Plan shall be the Market Value on the purchase date.  

1

 

--------------------------------------------------------------------------------

 

 

3.2No Fractional Shares.  No fractional shares shall be issued. If the amount of
cash compensation remaining payable to a Director after the purchase of shares
of Common Stock divided by the Market Value results in an amount less than the
amount to purchase one whole share of Common Stock on the purchase date, then
such remaining amount shall be distributed to such Director as soon as
administratively practicable, unless otherwise agreed to between the Director
and the Company.

3.3Maximum Number of Shares. If the purchase of shares of Common Stock on any
purchase date would exceed the maximum number of shares remaining available
under the Plan or otherwise determined allowable by the Board, then, the number
of shares to be purchased shall be reduced to such extent the Board determines
permissible and, if there is more than one Director for which shares are to be
purchased on such Purchase Date, a pro rata allocation of the shares of Common
Stock available under the Plan shall be made in as nearly a uniform manner as
shall be practicable and equitable, as determined in the discretion of the
Board.

3.4Miscellaneous.  The Board may impose any conditions on purchasing shares of
Common Stock under the Plan as it determines appropriate, in its sole
discretion.  Nothing contained herein shall be deemed to create a trust of any
kind or any fiduciary relationship. To the extent that any person acquires a
right to purchase shares of Common Stock from the Company under the Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.  Except to the extent required by law, the right of any Director or
any beneficiary to any payment hereunder shall not be subject in any manner to
attachment or other legal process for the debts of such Director or beneficiary;
and any such benefit or payment shall not be subject to alienation, sale,
transfer, assignment or encumbrance.

Article 4

ADMINISTRATION

4.1Administrative Power Generally. The Board shall administer the Plan unless
and until the Board delegates administration of the Plan to a Committee or
Committees.   Whether or not the Board has delegated administration of the Plan
to a Committee, the Board shall have the final power to determine all questions
of policy and expediency that may arise in the administration of the Plan.

4.2Delegation to a Committee. The Board may delegate some or all of the
administration of the Plan to a Committee or Committees. If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be deemed to
refer to the Committee or subcommittee), subject, however, to such resolutions,
not inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated.

4.3Specific Administrative Powers.  The Board shall have the power, subject to,
and within the limitations of, the express provisions of the Plan, construe and
interpret the Plan, and to establish, amend and revoke rules and regulations for
its administration, settle all controversies regarding the Plan and purchases
under the Plan and suspend or terminate the Plan at any time as provided in
Article 5. The Board, in the exercise of this power, may correct any defect,
omission or inconsistency in the Plan, in a manner and to the extent it shall
deem necessary or expedient to make the Plan fully effective.  The Board shall
also have the power to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and to carry
out the intent that the Plan be treated as a purchase plan exempt from the
stockholder approval requirements under Nasdaq Listing Rule 5635(c)(2).

2

 

--------------------------------------------------------------------------------

 

 

Article 5

AMENDMENT, suspension and termination

5.1Effective Date; Amendment, Suspension and Termination.  The Plan will become
effective on the Effective Date.  The Plan may be amended, suspended or
terminated in whole or in part from time to time by the Board, in its sole
discretion, at any time in any respect the Board deems necessary or advisable.  

5.2Stockholder Approval.  No stockholder approval shall be required for any
amendment of the Plan for so long as the Plan is qualified for the limited
exemption from stockholder approval under Nasdaq Listing Rule 5635(c)(2) and
except as otherwise required by applicable law or listing requirements.

Article 6

DEFINITIONS

6.1“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405. The Board will have the
authority to determine the time or times at which “parent” or “subsidiary”
status is determined within the foregoing definition.

6.2“Board” means the Board of Directors of the Company.

6.3 “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan without
the receipt of consideration by the Company through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, large nonrecurring cash dividend, stock split, reverse
stock split, liquidating dividend, combination of shares, exchange of shares,
change in corporate structure or any similar equity restructuring transaction,
as that term is used in Statement of Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any successor thereto).
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company will not be treated as a Capitalization Adjustment.

6.4 “Committee” means a committee of two or more Directors to whom authority has
been delegated by the Board in accordance with Article 4. Unless otherwise
provided by the Board, the Committee must consist solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.

6.5“Common Stock” means the Common Stock of the Company.

6.6“Company” means Geron Corporation, a Delaware corporation.

6.7“Compensation Policy” means the Geron Corporation Non-Employee Director
Compensation Policy, as it may be amended from time to time.

6.8“Director” has the same meaning as “Non-Employee Director” under the
Compensation Policy.  

6.9“Effective Date” means October 1, 2018.

6.10“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

3

 

--------------------------------------------------------------------------------

 

 

6.11“Market Value” shall mean, for any given day, the consolidated closing bid
price per share of Common Stock as reported by Nasdaq, or the immediately
preceding Trading Day if such day is not a Trading Day; provided, however, that
in the event the Common Stock is not then listed on a national securities
exchange or admitted to unlisted trading privileges on any such exchange, the
“Market Value” shall be determined in good faith by the Board. The definition of
“Market Value” in this Section 6.11 is intended to comply with the definition of
“Market Value” under Nasdaq Listing Rule 5005(a)(22) so that this Plan
constitutes a plan or arrangement exempt from the requirement of stockholder
approval under Nasdaq Listing Rule 5635(c)(2). Any ambiguities shall be
construed and administered in a way that is in compliance with such requirements
and rules.

6.12 “Nasdaq Listing Rules” means the Listing Rules adopted by The Nasdaq Stock
Market LLC (“Nasdaq”), as the same may be amended from time to time.

6.13“Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

6.14“Plan” shall mean the Geron Corporation Directors’ Market Value Stock
Purchase Plan, as it may be amended from time to time.

6.15“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

6.16“Rule 405” means Rule 405 promulgated under the Securities Act.

6.17 “Securities Act” means the Securities Act of 1933, as amended.

6.18“Trading Day” means any day on which the exchange(s) or market(s) on which
shares of Common Stock are listed or quoted is open for trading.

 

 

4

 